DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               WILLIAM B. MILLS and MARY JANE MILLS,
                             Appellants,

                                     v.

     VERO BEACH COUNTRY CLUB, INC., a Florida not for profit
                      corporation,
                        Appellee.

                               No. 4D21-2730

                           [September 1, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No.
312019CA000599.

   Laura H. Mirmelli of Busch Mills & Slomka, LLP, Milton, Georgia, Clive
N. Morgan of Morgan Legal, P.A., Jacksonville, and Christopher Y. Mills of
Morgan Legal, P.A., West Palm Beach, for appellants.

   Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.